       Case 2:19-cv-01423-GMN-BNW Document 25
                                           24 Filed 10/15/20 Page 1 of 2
                                                                       3




 1   M. Caleb Meyer, Esq.
     Nevada Bar No. 13379
 2   Renee M. Finch, Esq.
 3   Nevada Bar No. 13118
     Jaclyn Kliewer, Esq.
 4   Nevada Bar No. 14898
     MESSNER REEVES LLP
 5   8945 West Russell Road, Suite 300
 6   Las Vegas NV 89148
     Telephone:     (702) 363-5100
 7   Facsimile:     (702) 363-5101
     E-mail:        cmeyer@messner.com
 8                  rfinch@messner.com
 9                  jkliewer@messner.com
     Attorneys for Defendant
10
                                      UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12
      BERTHA MORA, individually,
13                                                      Case No. 2:19-cv-01423-GMN-BNW
                         Plaintiff,
14    vs.
15
      JOSEPH JOHN TOMASULO, individually;                  STIPULATION AND ORDER TO
16    and DOES 1 through 10; and ROE                          EXTEND SETTLEMENT
      ENTITIES 11 through 20, inclusive,                         CONFERENCE
17
                     Defendants.
18
19
            COMES NOW Defendant JOSEPH JOHN TOMASULO (“Defendant”), by and through his
20
     counsel of record, M. Caleb Meyer, Esq., Renee M. Finch, Esq., and Jaclyn M. Kliewer, Esq., of
21
     Messner Reeves LLP, and Plaintiff BERTHA MORA, by and through her counsel of record, Lawrence
22
     M. Ruiz, Esq. of the Ruiz Law Firm, and hereby stipulate and request that this Court reschedule the
23
     settlement conference currently set for October 16, 2020 at 9:00 a.m.
24
            This request is necessary as defense counsel’s office inadvertently failed to accurately calendar
25
     the date of the settlement conference and deadline for submission of the Defendant’s settlement
26
     statement. As such, Defendant’s counsel has not been able to prepare Defendant nor his insurance
27
     carrier for the settlement conference, and cannot assure that an adjuster with full settlement authority
28
                                                    Page 1 of 3
       Case 2:19-cv-01423-GMN-BNW Document 25
                                           24 Filed 10/15/20 Page 2 of 2
                                                                       3




 1
     will be available to participate in the settlement conference. The parties agree that this clerical error
 2
     constitutes excusable neglect on Defendant’s part. As such, the parties respectfully request that the
 3
     settlement conference be rescheduled to a time when a representative of Defendant’s insurance carrier
 4
     with binding authority to settlement this matter can participate in the settlement conference.
 5
             The parties have conferred regarding their respective availability and propose that the
 6
     settlement conference be reset to December 4, 2020 or sometime thereafter.
 7
             No previous continuance of the settlement conference has been requested. This stipulation
 8
     and request is entered into in good faith and not for purposes of delay.
 9
10
     APPROVED AS TO FORM AND CONTENT.
11
12   Dated this 15th day of October, 2020.                 Dated this 15th day of October, 2020.
13          MESSNER REEVES, LLP                                  RUIZ LAW FIRM
14
15    By:     /s/ Jaclyn M. Kliewer, Esq.                 By:        /s/ Lawrence M. Ruiz, Esq.
16           M. Caleb Meyer, Esq.                                Lawrence M. Ruiz, Esq.
             Nevada Bar No. 13379                                Nevada Bar No. 11451
17           Renee M. Finch, Esq.                                1055 Whitney Ranch Drive, Suite 110
             Nevada Bar No. 13118                                Henderson, NV 89014
18
             Jaclyn M. Kliewer, Esq.                            Attorney for Plaintiff
19           Nevada Bar. No. 14898
            8945 West Russel Road, Suite 300
20          Las Vegas, Nevada 89148
            Attorney for Defendant
21
     The parties' stipulation is GRANTED. I
22   IT
     T IS ORDERED that the 10/16 settlement conference ("SC") is VACATED and CONTINUED to
     12/4/2020 at 9:00 AM. The SC will take place via    ORDER
                                                           Zoom videoconference.
23   IT IS ORDERED that the 10/15 pre-SC status check is VACATED and CONTINUED to 12/3/2020 at
24   3:00 PM.   TheSO
             IT IS   status check is for
                        ORDERED       thiscounsel and the
                                            ____ day      court only.2020.
                                                      of October,      Counsel is to call 877-810-9415 five
     minutes before the status check and enter access code "2365998" when prompted.
25   IT IS ORDERED that SC statements are due on or before 11/25/2020 by 5:00 PM. Once the parties
     submit their SC statements, the Court's clerk will distribute a Zoom invitation. The parties are directed to
26   review ECF No. 22 to learn the Court's requirements for the SC statements and for participation in the SC
     itself.                                            IT IS SO ORDERED
27
                                                      UNITED
                                                      DATED: STATES
                                                              2:53 pm, MAGISTRATE
                                                                       October 15, 2020JUDGE
28
                                                       Page 2 of 3


                                                      BRENDA WEKSLER
                                                      UNITED STATES MAGISTRATE JUDGE
